DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22a, 22b, 22c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a wheel-support assembly" in Line 7, it is unclear if this is different than “a wheel-support assembly” claimed above it in line 2. Examiner interprets the wheel-support assembly in line 2 as a wheel-mounting assembly disclosed in the specification. Likewise in regards to the wheel-support assemblies of claim 9. 
Claim 10 recites the limitation "track-width-adjustment coupler" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Otto (US 8020648).
	In regards to claim 1, Otto discloses a wheel-mounting assembly (Fig.2) for a utility vehicle (tractor) comprising: an outer axle (12) defining an opening therein (65); an inner axle telescopically received in the outer axle (28, Col.5 line 1-4); a wheel-support assembly (32,44) mounted to an outboard end of the inner axle (28); and a steering-control actuator (40) connected between the inner axle and the wheel-support assembly, wherein the steering-control actuator is connected to the inner axle through the opening defined in the outer axle (see fig.2).  
	In regards to claim 2, Otto discloses a carriage (55) secured to the inner axle through the opening, wherein the steering-control actuator is coupled to the carriage (at 51) (see fig.2).  

	In regards to claim 4, Otto discloses the opening is defined in a vertical face of the outer axle (openings 65 fined in a vertical face of the outer axle).  
	In regards to claim 7, Otto discloses the steering-control actuator is disposed outside the outer axle (See fig.2).
	In regards to claim 8, Otto discloses an agricultural machine (tractor) comprising: a chassis (10);  a plurality of wheels (46), each wheel carried by a wheel-support assembly (Fig.2) fixed to the chassis, each wheel-support assembly comprising: an outer axle (12) fixed to the chassis and defining an opening therein (65); an inner axle telescopically received in the outer axle (28 Col.5 line 1-4); a wheel-support assembly (32,44) mounted to an outboard end of the inner axle (28); and a steering-control actuator (40) connected between the inner axle and the wheel-support assembly, wherein the steering-control actuator is connected to the inner axle through the opening defined in the outer axle (see fig.2).  
	In regards to claim 9, Otto discloses wherein the wheel support assemblies comprise a first wheel support assembly and a second wheel support assembly, wherein the second wheel support assembly is laterally spaced from, and extends parallel to, the first wheel support assembly. (see fig.1, first and second wheel support assembly on left and right sides).  
	In regards to claim 12, Otto teaches comprising an operator cabin (17) carried by the chassis (10).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 8020648) as applied to claim 1 above, and further in view of Stanley et al. (US 5716071 A).
	 In regards to claim 5, Otto fails to disclose a brush seal disposed around a peripheral edge of the opening.  Stanley et al. teaches a brush seal 45 around a peripheral edge of an opening (longitudinal slot in 43, see fig.4) in order to seal against entry of debris and foreign matter and still allow for translation of pin inside the opening. It would have been obvious to a person of ordinary skill in the art to modify Otto's seal with that of Stanley in order to prevent damage, therefore reducing maintenance costs and improve longevity.	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 8020648) as applied to claim 1 above, and further in view of Motebennur et al. (US 8042817).
	In regards to claim 6, Otto discloses wherein the inner axle (28) comprises a pivot element at the outboard end (41), wherein the wheel-support assembly comprises a pin (43) retained in the pivot element, and wherein the pin has an axis that corresponds to a steering axis (42).  Otto fails to disclose the pin retained in the pivot element is a kingpin. 
	Motebennur et al. teaches a kingpin (74a) in a pivot element (94) at an outboard end (84) of an axle (92). It would have been obvious to a person of ordinary skill in the art, by the effective filing date, to modify Otto with Motebennur et al. and substitute the castor wheel with the wheel support assembly comprising a kingpin retained in a pivot element and wherein the pin has an axis that corresponds to a steering axis because Motebennur et al teaches providing a vehicle with a height adjustable chassis so as to improve clearance above the ground and consequently reduce harmful contact with crop (Col.1 lines 7-31). In combination, Otto and Motebennur et al. teach what is claimed in the instant application. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 8020648) as applied to claim 8 above, and further in view of Coers et al. (US 20100283218).
	In regards to claim 10, Otto fails to disclose a plurality of track-width-adjustment actuators, each track-width-adjustment coupler coupled between the chassis and the inner axle of one of the wheel-support assemblies.  
	However, Coers et al. teaches actuator means for extending and retracting the wheels (34, 36, fig.2) coupled between the chassis and an inner axle (26, 28). It would have been obvious, by the effective filing date, to a person of ordinary skill in the art to modify Otto with the track-width-adjustment actuators coupled to the chassis and inner axle in order to provide the agricultural machine with means for adjusting the width of the wheels while being steered by an operator simultaneously (see abstract, claim 1,2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 8020648) in view of Coers et al. (US 20100283218) as applied to claim 10 above, and further in view of Slawson et al. ( US 10766329).
	In regards to claim 11, Otto in view of Coers fails to explicitly teach an operator cabin and a user interface in the operator cabin, the user interface configured to control the track-width-adjustment actuators.  However, Slawson et al. teaches an operator cabin (18) and a user interface in the operator cabin (col.6 lines 43-47), the user interface configured to control the adjustments of the chassis and therefore in combination the track-width-adjustment actuators as well. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date to modify Otto in view of , with Slawson et al. in order to provide a mobile machine with adjustments that can be made by easily by an operator as is common and well known in the art.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 8020648) as applied to claim 8 and 12 above, and further in view of Slawson et al. (US 10766329).
	In regards to claim 13, Otto fails to explicitly disclose a user interface element in the operator cabin (17), the user interface element configured to control driving and steering of the wheels. However, Slawson et al. teaches (Col.4 lines 66 - Col.5 lines 1-3), an operator may control the drive motors and steering functions of the wheels, from one or more of the user interfaces. Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to modify Otto with Slawson et al. in order to provide a mobile machine with adjustments that can be made easily by an operator through a user interface as is common and well known in the art to control driving and steering of the wheels.  
	In regards to claim 14, Otto in view of Slawson et al. teaches further comprising an application system (Slawson, 16) carried by the chassis (Slawson,12) (Slawson, Col.3 Line 59-Col.4 line 3).  
	In regards to claim 15, Otto in view of Slawson et al. teaches the application system (Slawson,16) comprises a pair of booms (Slawson,36)extending from the chassis (Slawson,Col.3 Line 59-Col.4 line 3).  
	In regards to claim 16, Otto in view of Slawson et al. teaches comprising a holding tank (Slawson, 32) carried by the chassis (Slawson, Col.5 lines 14-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of prior art which teach vehicles with wheel mounting assemblies of relevance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616